PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-1251


SCOTT GRIFFIN,

                    Plaintiff - Appellant,

             v.

HARTFORD LIFE & ACCIDENT INSURANCE COMPANY,

                    Defendant - Appellee.


Appeal from the United States District Court for the Western District of Virginia, at
Lynchburg. Norman K. Moon, Senior District Judge. (6:16-cv-00024-NKM-RSB)


Argued: May 9, 2018                                             Decided: July 31, 2018


Before WILKINSON and NIEMEYER, Circuit Judges, and Richard M. GERGEL,
United States District Judge for the District of South Carolina, sitting by designation.


Affirmed by published opinion. Judge Niemeyer wrote the opinion, in which Judge
Wilkinson and Judge Gergel joined.


ARGUED: Michael D. Grabhorn, GRABHORN LAW OFFICE, PLLC, Louisville,
Kentucky, for Appellant. John Cowles Neiman, Jr., MAYNARD COOPER & GALE,
P.C., Birmingham, Alabama, for Appellee. ON BRIEF: Andrew M. Grabhorn,
GRABHORN LAW OFFICE, PLLC, Louisville, Kentucky, for Appellant. William B.
Wahlheim, Jr., Grace R. Murphy, Braxton S. Thrash, MAYNARD COOPER & GALE,
P.C., Birmingham, Alabama, for Appellee.
NIEMEYER, Circuit Judge:

       Scott Griffin commenced this action under the Employee Retirement Income

Security Act (“ERISA”) against Hartford Life and Accident Insurance Company

(“Hartford Life”) as the administrator of his employee welfare benefit plan, seeking a

continuation of the long-term disability benefits that Hartford Life had terminated based

on its conclusion that Griffin was no longer “disabled,” as that term is used in the plan.

       The district court granted summary judgment to Hartford Life, and Griffin filed

this appeal, contending that the district court erred (1) in reviewing the administrator’s

decision for abuse of discretion, rather than de novo, and (2) in concluding that Griffin

failed to provide evidence sufficient to support a conclusion that Hartford Life’s decision

to terminate the long-term disability benefits was unreasonable. For the reasons that

follow, we affirm.


                                              I

       Scott Griffin became employed by MedQuist Transcriptions, Ltd., as a medical

transcriptionist in April 2010. As an employee, he enjoyed the benefits of MedQuist’s

employee welfare benefit plan, which included life insurance, short-term disability

benefits, and long-term disability benefits. MedQuist provided these benefits through

group policies that it purchased from Hartford Life, which was also the administrator of

the plan.

       As relevant to this appeal, Griffin’s long-term disability benefits were governed by

a long-term disability policy that defined disability as follows:


                                              2
       Disability or Disabled means You are prevented from performing one or
       more of the Essential Duties of:

       (1)    Your Occupation during the [180-day] Elimination Period;

       (2)    Your Occupation, for the 24 month(s) following the Elimination
              Period, and as a result Your Current Monthly Earnings are less than
              80% of Your Indexed Pre-disability Earnings; and

       (3)    after that, Any Occupation.

(Emphasis added). The policy also stated that it was the claimant’s responsibility to

submit continuing proof of disability and provided that “[b]enefit payments will stop on

the earliest of: (1) the date You are no longer Disabled; (2) the date You fail to furnish

Proof of Loss; [or] (3) the date You are no longer under the Regular Care of a Physician,”

among other limiting events.       Finally, the policy vested Hartford Life with “full

discretion and authority to determine eligibility for benefits and to construe and interpret

all terms and provisions of The Policy.”

       In September 2011, Griffin stopped working due to pain in his forearm and wrist,

which prevented him from typing. He submitted a claim for short-term disability benefits

to Hartford Life, and Hartford Life approved his claim, paying him short-term disability

benefits until March 2012, when those benefits were exhausted. Griffin then applied for

long-term disability benefits, adding to his claim complaints of pain not only in his

forearm and wrist but also in his neck and right shoulder. After Hartford Life obtained

medical records from Griffin’s medical providers, it approved Griffin’s claim for long-

term disability benefits in May 2012. In its letter informing Griffin of its decision,




                                             3
Hartford Life explained that his benefits would continue as long as he continued to meet

the definition of “disabled” in the long-term disability benefits policy.

       Thereafter, Hartford Life periodically contacted Griffin to monitor his condition

and periodically requested updated medical records from his attending physicians.

During this period, Griffin had been seeing Dr. Jonathan Carmouche, a neck and spine

specialist, who concluded that Griffin’s pain was caused by a herniated disc and

recommended surgery. In March 2013, Dr. Carmouche performed the recommended

surgery. A month later, he reported to Hartford Life that Griffin “ha[d] done well thus

far.” And again in June 2013, he completed an “attending physician’s statement” form

for Hartford Life indicating that Griffin had “[i]mproved.” But Dr. Carmouche did not

complete the functionality section of the form, consistent with his earlier statements to

Hartford Life that he does not provide physical functionality assessments.

       Because Hartford Life did not have information regarding Griffin’s functionality

post-surgery, it referred his claim to a medical case manager, who reviewed Griffin’s file

and concluded that it was not clear whether Griffin had any limitations on his

functionality. This prompted her to recommend that additional information be obtained

from Griffin.    Thereafter, Hartford Life repeated its efforts to obtain functionality

opinions from Griffin’s medical providers, but again unsuccessfully. When, in August

2013, Hartford Life told Griffin that it was unable to obtain functionality opinions, he

stated that he had not visited Dr. Carmouche since June 2013 and that he could no longer

afford to see his primary care physician. He did indicate, however, that he had recently

visited Dr. Cesar Bravo to treat tendonitis in his right elbow. When Hartford Life

                                              4
inquired of Dr. Bravo, he reported that he had found no “significant bone or joint

abnormality” in Griffin’s elbow and concluded that Griffin’s soft tissues were

“unremarkable.”     Dr. Bravo, however, would not give Hartford Life a functionality

opinion. Moreover, neither Dr. Carmouche’s nor Dr. Bravo’s records indicated any

imposition of restrictions on Griffin’s activities at that time.

       In response to Hartford Life’s further inquiry in December 2013 about Griffin’s

functionality, Dr. Carmouche told Hartford Life that he disagreed with a suggestion that

Griffin was then “currently able to perform Sedentary Work on a full-time basis,” but he

added, “Not until [r]eleased by Dr. Bravo who is treating his tendonitis.” But Dr. Bravo

refused to provide Hartford Life with any functionality opinion, stating that he had seen

Griffin only once.     In further followups, both Dr. Bravo and Dr. Carmouche were

consistently unwilling or unable to provide Hartford Life with a functionality opinion.

       In February 2014, Hartford Life decided to send Griffin to another doctor to

conduct an in-person medical examination to assess his functionality, but it was unable to

locate an appropriate examiner close enough to Griffin at a reasonable cost. Accordingly,

it decided to seek a peer-review assessment from Dr. Ronald Teichman based on

Griffin’s existing medical records. Dr. Teichman conducted the assessment and provided

Hartford Life with a report in which he recounted that he had spoken to Dr. Carmouche

and that Dr. Carmouche told him that he was “not convinced that Mr. Griffin w[ould] be

able to tolerate working, even in a sedentary position,” noting that Griffin had claimed

that he could not “sit for more than 10 minutes.” Dr. Carmouche added, however, “[T]he



                                               5
likelihood is that the patient can actually do more than he thinks he can do.” Thus, Dr.

Teichman concluded in his report:

       I cannot recommend any restrictions or limitations [on Griffin] based on the
       very limited information that was sent to me. That does not mean that the
       client does not need restrictions. I just cannot recommend any based on
       this information. . . . Further, in discussion with Dr. Carmouche, he was, as
       I indicated at the beginning of this report, very hesitant to commit to any
       specific restrictions or limitations. He was, in fact, sufficiently hesitant that
       he declined to make any statements about what he thought the patient could
       perform, but rather, opted to order a functional capacity evaluation.

The case manager followed up with Dr. Teichman to obtain a more detailed assessment,

but Dr. Teichman indicated that his only choice was to defer to Dr. Carmouche, who had

stated that his patient reported being unable to sit for more than 10 minutes at a time. Dr.

Teichman concluded that if that were so, it was “not compatible with functionality in a

work environment.”

       In March 2014, Griffin reached a point when he had been receiving long-term

disability benefits for two years, and, under the policy, the applicable definition of

disability then changed from the inability to perform one or more of the essential duties

of his prior occupation to an inability to perform one or more of the essential duties of

“[a]ny [o]ccupation.” (Emphasis added). Nonetheless, Hartford Life continued to pay

Griffin long-term disability benefits based on Dr. Teichman’s deferral to Dr.

Carmouche’s statement that Griffin had claimed he was not able to sit for more than 10

minutes at a time. In reporting to Griffin its decision to continue paying benefits,

Hartford Life reminded Griffin that it would periodically be seeking continued proof

from him of his disability.


                                              6
       Several days thereafter, however, Hartford Life decided to refer Griffin’s claim to

its special investigations unit to uncover more information. It decided to do so because

Dr. Carmouche had stated that Griffin likely had more functionality than he realized;

Griffin was rarely at home when Hartford Life called; and Griffin repeatedly insisted that

Hartford Life’s policy of following up on his condition every three months was too

frequent.

       The investigations unit thereafter videotaped Griffin leaving his home and driving

to pick up his son from school. The investigator noted that Griffin “appeared to ambulate

in a normal manner without observable bracing or support.”            On a different day,

investigators videotaped Griffin leaving his home, driving to two stores, entering one

store and “walk[ing] throughout the store at a quick pace,” and then returning home about

an hour later.

       In May 2014, the investigations unit also conducted an in-person interview of

Griffin to obtain his self-report of his medical history and current condition. In that

interview, Griffin described his daily activities and explained that he felt that there were

limits on his functionality. He also stated, however, that he had not seen a medical

professional since November 2013 and that he was not consistently taking any pain

medications. The investigator observed during the course of that interview that Griffin

was walking, standing, and sitting without trouble, though at one point Griffin did stand

up complaining of pain, and that he was capable of reaching and effectively using a pen.

       Still lacking a current medical assessment of Griffin’s functionality, Hartford Life

sent renewed requests to Griffin’s past medical providers for updated information. In

                                             7
response, both Dr. Bravo and Dr. Carmouche indicated that they had not seen Griffin in

some time.      Griffin’s chiropractor, Dr. Larry McGlothlin, did respond, returning a

Hartford Life form in August 2014 stating that he was not currently providing restrictions

or limitations on Griffin. But he also checked a box on the form indicating that Griffin

“would [not] be capable of performing activity 40 hours a week” and added a note that he

had restricted Griffin to two hours of activity per day in April 2012 and instructed him to

see a surgeon. When Hartford Life followed up with a telephone call to determine

whether Dr. McGlothlin’s opinion on Griffin’s functionality was current — as of August

2014 — or was based on Griffin’s condition in 2012, Dr. McGlothlin said it was based on

Griffin’s condition in 2012, which was before Griffin had undergone surgery.                Dr.

McGlothlin also told Hartford Life that when he last examined Griffin in July 2014,

Griffin appeared to be moving well and that he had not seen the need to impose any

restrictions.

       Based on all of the information that Hartford Life had compiled, it then conducted

an employability analysis and concluded that there were several available jobs near

Griffin that he could perform with his capabilities. Accordingly, in September 2014, it

sent Griffin a letter informing him that it was terminating his long-term disability benefits

because it had determined that he was no longer disabled as defined in the long-term

disability policy.

       Griffin filed an appeal with Hartford Life, enclosing a letter from Dr. McGlothlin

in which he stated that, as of Griffin’s last office visit in July 2014, he did not believe that

the surveillance videos were inconsistent with Griffin’s claims of limited functionality

                                               8
and that he believed that “Griffin [was] being honest about his pain and discomfort.” Dr.

McGlothlin also explained that he “did not [give Griffin a disability slip earlier] because

[he] thought [Griffin] was on disability at that time.” When Hartford Life followed up

with a telephone call to Dr. McGlothlin, however, Dr. McGlothlin acknowledged that the

functionality opinion in his most recent letter was based solely on Griffin’s self-reported

information and not on any examination. Accordingly, Hartford Life’s appeals unit

advised Griffin, by a letter dated November 4, 2014, that he was not eligible for long-

term disability benefits and affirmed Hartford Life’s termination decision.

       Griffin then commenced this action against Hartford Life under ERISA, 29 U.S.C.

§ 1132(a)(1)(B), seeking long-term disability benefits and claiming that Hartford Life

improperly terminated them. On cross-motions for summary judgment, the district court

granted Hartford Life’s motion and denied Griffin’s. This appeal followed.


                                            II

       At the outset, Griffin contends that the district court erred in reviewing Hartford

Life’s decision to terminate his long-term disability benefits for an abuse of discretion,

rather than de novo. As he correctly points out, when a plaintiff challenges the denial or

termination of benefits under an ERISA plan, the reviewing court must apply a “de novo

standard unless the benefit plan gives the administrator or fiduciary discretionary

authority to determine eligibility for benefits or to construe the terms of the plan.”

Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989). This is because

“ERISA plans are contractual documents which, while regulated, are governed by


                                            9
established principles of contract and trust law.” Haley v. Paul Revere Life Ins. Co., 77

F.3d 84, 88 (4th Cir. 1996) (citing Firestone, 489 U.S. at 111). Thus, when the plan does

confer discretionary authority on the administrator to determine eligibility, “courts do not

review the merits of the administrator’s decision, but rather decide only the contractual

questions of whether the administrator exceeded its power or abused its discretion

because only those inquiries are relevant to whether the administrator’s decision breached

the contractual provision.” Id.

       While Griffin acknowledges in this case that the relevant plan documents gave

Hartford Life “full discretion and authority to determine eligibility for benefits and to

construe and interpret all terms and provisions of The Policy,” he argues that the decision

to terminate his benefits was not made by Hartford Life, to whom this discretion was

given by the policy, but instead by Hartford Fire Insurance Company, an affiliated

corporation in The Hartford group of companies. * He bases this claim on the fact

uncovered during discovery that W-2 tax forms indicated that the employees who

corresponded with him and made the termination decision were paid by Hartford Fire and

that they were employees of Hartford Fire. Thus, Griffin contends, because the long-term

disability policy did not confer discretion on Hartford Fire to make the termination

decision or allow delegation of that discretion by Hartford Life, Hartford Fire’s decision

had to be judicially reviewed de novo.


       *
          The record shows that The Hartford Financial Services Group, Inc. is solely a
holding company that has numerous subsidiaries, including Hartford Life and Hartford
Fire, all comprising a group of companies referred to as “The Hartford.”

                                            10
       Hartford Life does not dispute that the employees involved in reviewing and

denying Griffin’s claim for benefits were paid by Hartford Fire, but it does assert

nonetheless that those employees were employees of Hartford Life, acting solely and

exclusively on its behalf.

       The record shows that Hartford Life issued the relevant disability policy and that

Griffin submitted his claim to Hartford Life. All correspondence to him was written on

The Hartford stationery and was signed by a person on behalf of Hartford Life, giving his

or her job title at Hartford Life. Thus, the letter denying his claim was written on

stationery headed with the logo “The Hartford” and signed by “Vanessa L. Balogh,

Senior Ability Analyst, Hartford Life and Accident Insurance Co.” Similarly, his appeal

was denied by a letter on the same stationery and signed by “Mariann Letson, Ability

Analyst, Hartford Life and Accident Insurance Co.” And, there was virtually no variation

from this in all the other correspondence that occurred between Griffin and Hartford Life.

For example, Griffin received letters from Hartford Life signed by “David Sherman,

Hartford Life and Accident Insurance Co.,” “Sherri N. Alexander, Ability Analyst/JKV,

Hartford Life and Accident Insurance Co.,” “Karen R. Andreasmoses, Ability Analyst,

Hartford Life and Accident Insurance Co.,” and “Jennifer E. Battista, Ability Analyst,

Hartford Life and Accident Insurance Co.” Indeed, there is nothing in the record to

indicate that Griffin was dealing with any company other than Hartford Life. And this

was affirmed in affidavits submitted by Hartford Life, one of which stated:

       Senior Ability Analyst Vanessa L. Balogh denied Plaintiff’s claim for
       benefits under the Policy, and Appeal Specialist Mariann Letson upheld
       that decision. . . . At the time of the claims decision at issue, Ms. Balogh

                                           11
         and Ms. Letson were solely responsible for adjudicating [long-term
         disability] claims under insurance policies issued by [Hartford Life]. . . . At
         all times, Ms. Balogh and Ms. Letson handled and managed Plaintiff’s
         claim for benefits on behalf of [Hartford Life] and with the authority of
         [Hartford Life].

         During discovery, however, Griffin learned that the relevant employees were paid

by Hartford Fire, and on that basis alone, he now argues that Hartford Fire made the

decision to deny his claim and his appeal. But in an affidavit provided by Hartford Life,

the Director of Litigation and Appeals for the Group Benefits Department at The

Hartford Financial Services Group, Inc., the parent holding company, explained that “for

administrative purposes, Hartford Fire pays the salaries of all employees of [Hartford

Financial’s] subsidiary and affiliate companies.” (Emphasis added). She added that both

Balogh and Letson, who made the operative decisions in this case, “were solely

responsible for adjudicating [long-term disability] claims under insurance policies issued

by [Harford Life]” and “were not responsible for adjudicating any claims under insurance

policies issued by Hartford Fire.” Indeed, she stated that Hartford Fire did not even

“issue or underwrite group or disability products.” Finally, she affirmed that both Balogh

and Lettson were acting at all relevant times “on behalf of [Hartford Life], not Hartford

Fire.”

         On this record, the district court concluded that “[t]here was no indication to

[Griffin] at the time that the employees were acting on behalf of [Hartford Fire]” and that

Griffin “only later became aware of their affiliation through discovery in this litigation.”

Because “[a]ll of the evidence indicate[d] that the employees evaluating [Griffin’s] claim

were agents of [Hartford Life], which was given discretionary authority to interpret the

                                               12
Plan,” the court determined that “the abuse of discretion standard of review [should]

apply.”

       We agree.       The record plainly indicates that the individual decisionmakers

involved with Griffin’s claim were acting as agents of Hartford Life, such that Hartford

Life, not Hartford Fire, determined that Griffin was no longer eligible for long-term

disability benefits.    All correspondence with Griffin was signed by individuals as

employees of Hartford Life, and uncontested affidavits confirm that the employees

involved with Griffin’s claim were acting in that capacity. The only evidence suggesting

that the relevant employees were instead employees of Hartford Fire was the W-2 tax

forms indicating that Hartford Fire paid the employees’ salaries. But, as Hartford Life

explained, Hartford Fire was given the responsibility to pay all of the employees of

subsidiary and affiliated companies in The Hartford group “for administrative purposes,”

and Hartford Fire was not involved in any of the underwriting, issuing of policies,

investigations, communications, or decisions in this case. We also note that numerous

federal courts faced with similar factual circumstances have reached the same conclusion.

See, e.g., Potts v. Hartford Life & Accident Ins. Co., 272 F. Supp. 3d 690, 704–06 (W.D.

Pa. 2017) (finding, in identical circumstances, that claim reviewers worked for Hartford

Life even though they were paid by Hartford Fire); Owens v. Liberty Life Assurance Co.

of Boston, 184 F. Supp. 3d 580, 585–86 (W.D. Ky. 2016) (finding that claim reviewers

worked for Liberty Life even though they were paid by Liberty Mutual); Zurndorfer v.

Unum Life Ins. Co. of America, 543 F. Supp. 2d 242, 256–57 (S.D.N.Y. 2008) (finding



                                           13
that claim reviewers were authorized agents acting on behalf of Unum America even

though they were officially employed and paid by its parent company).

       We therefore affirm the district court’s conclusion that Hartford Life, not Hartford

Fire, determined that Griffin was no longer eligible for long-term disability benefits. And

because the policy at issue expressly conferred discretion on Hartford Life to determine

Griffin’s eligibility, we review Hartford Life’s eligibility determination for whether

Hartford Life exceeded its power or abused its discretion, such that it breached the

provisions of the policy conferring that authority. See Haley, 77 F.3d at 88.


                                              III

       On the merits, Griffin contends that Hartford Life’s decision to terminate his long-

term disability benefits was an unreasonable exercise of discretion, giving four reasons in

support of that contention. First, he argues that Hartford Life’s decision rested on a

flawed employability analysis that ignored Griffin’s medical records. Second, he claims

that Hartford Life, once having found him eligible for long-term disability benefits,

should have been required to carry the burden of showing that Griffin’s condition had

improved. Third, he maintains that Hartford Life was required to have Griffin physically

examined by a medical professional before finding him ineligible for disability benefits.

And finally, he asserts that Hartford Life, given its dual role of determining eligibility for

benefits and paying those benefits, had an inherent conflict of interest that “infect[ed] the

claims process,” rendering it unreasonable.




                                              14
       Hartford Life asserts, however, that its eligibility determination was the result of a

thorough, reasonable, and fair process. It claims that the evidence in Griffin’s case file

supported a finding that he no longer satisfied the definition of “disabled” under the

policy; that it did not have an obligation under the policy to have Griffin examined or to

show a change in Griffin’s condition to justify terminating previously granted benefits;

and that nothing shows that any conflict of interest tainted its claims-resolution process.

       At the outset, we note that, as is undisputed, Hartford Life’s decision to terminate

Griffin’s long-term disability benefits fell within the scope of the discretionary authority

conferred on it. The policy provides that Hartford Life had “full discretion and authority

to determine eligibility for benefits” (emphasis added), and Hartford Life’s decision

indeed constituted a determination of eligibility for benefits. Griffin’s position, rather,

rests on his argument that Hartford Life nonetheless abused that discretion by acting

unreasonably.

       Judicial review of an ERISA administrator’s decision for abuse of discretion

requires us primarily to determine whether the decision was reasonable, a determination

that is informed by a list of factors, including the adequacy of the supporting evidence,

the rationality of the decisionmaking process, and the effect of any conflicts of interest.

See Booth v. Wal-Mart Stores, Inc. Assocs. Health & Welfare Plan, 201 F.3d 335, 342–

43 (4th Cir. 2000).     Stated otherwise, “[t]o be held reasonable, the administrator’s

decision must result from a ‘deliberate, principled reasoning process’ and be supported

by substantial evidence.” Williams v. Metro. Life Ins. Co., 609 F.3d 622, 630 (4th Cir.

2010) (quoting Guthrie v. Nat’l Rural Elec. Coop. Assoc. Long Term Disability Plan, 509

                                             15
F.3d 644, 651 (4th Cir. 2007)). The reasonableness of an administrator’s decision is

assessed on the basis of those facts known to the administrator at the time its decision

was made. See Sheppard & Enoch Pratt Hosp., Inc. v. Travelers Ins. Co., 32 F.3d 120,

125 (4th Cir. 1994).

       In this case, we agree with the district court that Hartford Life’s decision was

reasonable and therefore did not amount to an abuse of discretion. The record readily

shows that Griffin received a fair and thorough consideration of his claim and that

Hartford Life’s conclusion was reasonably supported by the available evidence.

       As Hartford Life explained in its letter to Griffin terminating his benefits, none of

the medical providers whom Griffin had seen were willing to give a current opinion on

Griffin’s level of functionality. Moreover, Hartford Life collected video surveillance

evidence of Griffin that showed him walking at a quick pace and moving “without

observable bracing or support.” And Hartford Life’s investigator, who conducted an in-

person interview of Griffin, personally observed Griffin walking, standing, sitting,

reaching, and effectively using a pen without significant trouble over the course of the

interview. Griffin also disclosed during the interview that he was not then receiving any

treatment for his condition and that he had not seen any of his medical providers for over

six months. When Hartford Life sought recent updates from Griffin’s doctors on his

level of functionality, both Dr. Carmouche and Dr. Bravo responded that they had not

seen Griffin in nearly a year and that they were not providing any functionality

restrictions or limitations. Griffin’s chiropractor, Dr. McGlothlin, did state that he had

imposed restrictions on Griffin in 2012, but he clarified that he was not restricting Griffin

                                             16
anymore because, although Griffin had self-reported some pain, Dr. McGlothlin had

observed him moving reasonably well.

       Based on the information that Griffin supplied and that Hartford Life was able to

obtain, Hartford Life then engaged in an employability analysis and concluded that there

were several sedentary positions available within a close distance of Griffin and within

his capabilities. The report of the analysis clearly identified positions for which Griffin

possessed the required skills and qualifications. Griffin protests that these positions were

not occupations for which he already had the necessary “education, training[,] or

experience,” as the policy requires, because the report stated that he could perform these

jobs after receiving “minimal training.” But the fact that the identified positions, like any

other new position, might require initial orientation did not disqualify them as suitable

alternative occupations for which Griffin was qualified. Hartford Life thus reasonably

concluded that Griffin was not incapable of performing any occupation, as he was

required to demonstrate under the policy to be qualified as disabled.

       On Griffin’s appeal of Hartford Life’s termination decision, Griffin did provide

additional evidence in the form of a letter from Dr. McGlothlin, in which he stated that he

believed Griffin was “being honest” and that “he [was] very likely to have some

disability.” But in subsequent telephone calls between Hartford Life and Dr. McGlothlin,

Dr. McGlothlin acknowledged that his assertions were based solely on Griffin’s self-

reported pain and that they were not based on any physical examination. Accordingly,

Hartford Life’s appeals specialist, after conducting an independent review of Griffin’s



                                             17
file, likewise reasonably concluded that Griffin had failed to show that he was eligible for

the continuation of long-term disability benefits.

       At bottom, the record reveals that the entire claims process was thorough,

deliberate, and reasoned, and the evidence available to Hartford Life reasonably

supported the discretionary decision it made. In making its decision, Hartford Life relied

on observations of Griffin made by its investigators, Griffin’s answers during his in-

person interview, and general statements from his past medical providers that he likely

had more functionality than he thought and that he had appeared to be moving normally.

And again, the long-term disability policy states explicitly that it is Griffin’s obligation,

not Hartford Life’s, to “furnish Proof of Loss,” defined in part as evidence of the

claimant’s disability. As the district court noted, Griffin’s only substantive evidence of

his current disability was his own self-reporting regarding his condition, none of which

provided objective medical evidence of his current functionality.

       Griffin argues nonetheless that Hartford Life had the burden to show a change in

his condition to justify terminating his long-term disability benefits because it had

previously found him eligible for those benefits. In essence, he is asserting that Hartford

Life had to show affirmatively that Griffin was no longer disabled. The policy, however,

by its terms places the continuing burden of providing proof of disability on the claimant.

Moreover, regardless of who had the burden, the available evidence supported a

conclusion that Griffin’s condition did improve. He was receiving treatment for his pain,

including surgery in 2013, with the expectation that his pain would lessen. And by the

time of his interview in 2014, Griffin stated he was no longer receiving treatment and was

                                             18
not regularly taking pain medication. And the other evidence gathered by Hartford Life

during its investigation indicated that he had improved and had at least attained a level of

functionality that would enable him to perform some jobs in his community.

       Griffin also insists that a provision in the policy required Hartford Life to have

him physically examined before finding him ineligible for benefits. But this again is

belied by the actual language of that provision. While the policy does provide that

Hartford Life could require Griffin to submit to a medical examination if it were to deem

it necessary to determine his eligibility, that provision does not impose a duty on Hartford

Life to do so. Griffin nonetheless argues that even if Hartford Life was not contractually

required to have him physically examined, it was still unreasonable for Hartford Life to

deny his claim without the benefit of such an examination. While we acknowledge that

there might be circumstances where that absence renders the decisionmaking process

unreasonable, this is not such a case. Griffin directed Hartford life to Dr. Carmouche, Dr.

Bravo, and Dr. McGlothlin, and none was able or willing to provide evidence sufficient

to justify finding Griffin to be disabled. Moreover, Hartford Life collected additional

information through its own efforts that led to the same conclusion. We cannot conclude

that Hartford Life acted unreasonably in not seeking the opinion of yet another examiner,

especially when it found that doing so would be cost-prohibitive.           While ERISA

administrators may not deny benefits without an adequate evidentiary basis, they are

“under no duty to secure specific forms of evidence.” Elliott v. Sara Lee Corp., 190 F.3d

601, 609 (4th Cir. 1999); see also Berry v. Ciba-Geigy Corp., 761 F.2d 1003, 1008 (4th

Cir. 1985) (noting that it was “not incumbent on [the administrator] as a matter of law to

                                            19
secure evidence” in support of a claim of disability when it possessed reliable evidence

that the claimant was not disabled).

       Finally, on Griffin’s conflict-of-interest argument, we recognize that an inherent

conflict can exist when a plan administrator has both the discretion to make eligibility

determinations and the responsibility for paying benefits to those found eligible. But in

this case, there is no evidence that any such conflict impacted Hartford Life’s adjustment

and review of Griffin’s claim. Griffin has only pointed to a few statements plucked from

Hartford Life’s records that, when given their appropriate context, do not support any

reasonable inference of bias or self-interest. And the structural conflict, alone, is not

sufficient to render Hartford Life’s entire decisionmaking process unreasonable. See

Metro. Life Ins. Co. v. Glenn, 554 U.S. 105, 115–18 (2008).

       For the reasons stated, the judgment of the district court is

                                                                            AFFIRMED.




                                             20